Title: To Alexander Hamilton from Caleb Swan, 20 May 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia May 20 1800
          
          I have received your several letters of the 18 and 19 insts. and the enclosures—As soon as Lt Willson is appointed paymaster to the Rendezvous  at Wilmington I shall pay into his hands the recruiting money which Lieut Blake  refunded to me—it was taken out of Lt Blakes hands for the purpose—in the meantime Lieut there is upwards of 150 dollars in Lt Peytons hands unexpended, which may answer until Lt Peyton begins to act.
          You may rest asured that I shall lose no time nor spare no exertion to have the twelve disbanded Regiments settled with promptly and completely agreeable to your Wishes, at the time they  are discharged. I think I can accomplish it without much difficulty.
          I have the honor to be with the highest Respect, Sir Your most obt Sert.
          
            C: Swan PM Genl
          
          Genl Hamilton New York
        